Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the subpicture" in line 6. There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,265,560. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

Application 17/643,370
US Patent No. 11,265,560
Claim 1:
A video decoding method performed by a video decoding device, the method comprising the steps of:

obtaining a first flag indicating whether a current picture includes subpictures having different network abstraction layer (NAL) unit types; and

obtaining a second flag indicating whether the subpicture is treated as a picture in a decoding process, wherein

when the first flag indicates that the current picture includes subpictures having different NAL unit types, the second flag for a subpicture having a NAL unit type equal to RADL(Random Access Decodable Leading) among the subpictures is restricted to have a first value, and 

the first value indicates that the subpicture is treated as a picture in a decoding process.
Claim 1:
A video decoding method performed by a video decoding device, the method comprising the steps of:

obtaining a first flag indicating whether a current picture includes subpictures having different network abstraction layer (NAL) unit types; and

obtaining second flags respectively corresponding to the subpictures, wherein

each of the second flags indicates whether a corresponding subpicture is treated as a picture in a decoding process, 

when the first flag indicates that the current picture includes subpictures having different NAL unit types, second flags for all subpictures having a NAL unit type equal to RASL(Random Access Skipped Leading) among the subpictures are restricted to have a first value regardless of whether each subpicture whose NAL unit type is equal to RASL is referenced, and

the first value indicates that the corresponding subpicture is treated as a picture in a decoding process.
Claim 2:
The method according to claim 1, wherein, in a decoding process excluding in-loop filtering, the subpicture having the second flag equal to the first value is treated as a picture and decoded to be independent from the other subpictures.
Claim 2:
The method according to claim 1, wherein, in a decoding process excluding in-loop filtering, a subpicture whose second flag is equal to the first value is treated as a picture and decoded to be independent from other subpictures.
Claim 3:
The method according to claim 1, wherein, when a first NAL unit of the picture has the NAL unit type equal to IDR or CRA, a second NAL unit of the picture is restricted to have the NAL unit type excluding RASL and RADL.
Claim 3:
The method according to claim 1, wherein, when a first NAL unit of the picture has the NAL unit type equal to IDR or CRA, a second NAL unit of the picture is restricted to have the NAL unit type excluding RASL and RADL.
Claim 4:
The method according to claim 3, the second NAL unit has the NAL unit type equal to one of IDR and CRA, and the NAL unit type of the second NAL unit is different from the NAL unit type of the first NAL unit.
Claim 4:
The method according to claim 3, the second NAL unit has the NAL unit type equal to one of IDR and CRA, and the NAL unit type of the second NAL unit is different from the NAL unit type of the first NAL unit.

Claim 5:
The method according to claim 3, the second NAL unit has the NAL unit type equal to TRAIL.
Claim 5:
The method according to claim 3, the second NAL unit has the NAL unit type equal to TRAIL.
Claim 6:
The method according to claim 1, wherein, when the picture includes a subpicture having a NAL unit type equal to RASL and another subpicture having a NAL unit type equal to RADL (Random Access Decodable Leading), the picture is treated as a RASL picture in a decoding process.
Claim 6:
The method according to claim 1, wherein, when the picture includes a subpicture having a NAL unit type equal to RASL and another subpicture having a NAL unit type equal to RADL (Random Access Decodable Leading), the picture is treated as a RASL picture in a decoding process.
Claim 7:
The method according to claim 6, wherein the RASL picture is not output.
Claim 7:
The method according to claim 6, wherein the RASL picture is not output.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2021/0176500) in view of Wang (AHG9: A summary of proposals on mixed NAL unit types within a coded picture, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 18th Meeting: by teleconference, 15-24 April 2020).

	Regarding claim 1 Wu discloses a video decoding method performed by a video decoding device, the method comprising the steps of: 
obtaining a first flag indicating whether a current picture includes subpictures having different network abstraction layer (NAL) unit types (syntax structure to obtain type information about one or more NAL units – abstract, [0031, 0116]; indicate whether video unit includes multiple network abstraction layer bit units having multiple types – [0007, 0131]; each subpicture having an independent NAL unit type – [0135, 0136]); and 
obtaining a second flag indicating whether the subpicture is treated as a picture in a decoding process (second field indicating whether the video unit/subpicture comprises an intra random access point – [0131, 0143]), and 
a first value indicates that the subpicture is treated as a picture in a decoding process (second field indicating whether the video unit/subpicture comprises an intra random access point – [0131, 0143]).
However, fails to explicitly disclose when the first flag indicates that the current picture includes subpictures having different NAL unit types, the second flag for a subpicture having a NAL unit type equal to RADL (Random Access Decodable Leading) among the subpictures is restricted to have a first value.
In his disclosure Wang teaches when the first flag indicates that the current picture includes subpictures having different NAL unit types, the second flag for a subpicture having a NAL unit type equal to RADL (Random Access Decodable Leading) among the subpictures is restricted to have a first value (when one or more pictures have mixed_nalu_types_in_pic_flag equal to 1 the constrain of when a picture is a leading picture of an IRAP picture, it shall be a RADL or RASL picture – p.3 section 4 On constraints on relative decoding order and output order).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wang into the teachings of Wu because it improves the decoding process.

Regarding claim 2 Wu discloses the method according to claim 1, wherein, in a decoding process excluding in-loop filtering, the subpicture having the second flag equal to the first value is treated as a picture and decoded to be independent from the other subpictures (second field indicating whether the video unit/subpicture comprises an intra random access point – [0131, 0143]; note it is known in the art of video coding/decoding for an intra picture to be decoded independently of other pictures).

Regarding claim 3 Wu discloses the method according to claim 1. However, fails to explicitly disclose when a first NAL unit of the picture has the NAL unit type equal to IDR or CRA, a second NAL unit of the picture is restricted to have the NAL unit type excluding RASL and RADL.
In his disclosure Wang teaches when a first NAL unit of the picture has the NAL unit type equal to IDR or CRA, a second NAL unit of the picture is restricted to have the NAL unit type excluding RASL and RADL (when the nal_unit_type is either CRA_NUT, IDR_N_LP, or IDR_W_RADL, the nal_unit_type of the rest of the slices(s) in the picture shall be TRAIL_NUT – p.6, summary of document JVET-R0203).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wang into the teachings of Wu because it improves the decoding process.

Regarding claim 4 Wu discloses the method according to claim 3. However, fails to explicitly disclose the second NAL unit has the NAL unit type equal to one of IDR and CRA, and the NAL unit type of the second NAL unit is different from the NAL unit type of the first NAL unit.
In his disclosure Wang teaches the second NAL unit has the NAL unit type equal to one of IDR and CRA, and the NAL unit type of the second NAL unit is different from the NAL unit type of the first NAL unit (when the nal_unit_type is either CRA_NUT, IDR_N_LP, or IDR_W_RADL, the nal_unit_type of the rest of the slices(s) in the picture shall be TRAIL_NUT – p.6, summary of document JVET-R0203).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wang into the teachings of Wu because it improves the decoding process.

Regarding claim 5 Wu discloses the method according to claim 3, the second NAL unit has the NAL unit type equal to TRAIL (TRAIL NUT unit type – Table 3, [0072]).

Regarding claim 6 Wu discloses the method according to claim 1. However, fails to explicitly disclose when the picture includes a subpicture having a NAL unit type equal to RASL and another subpicture having a NAL unit type equal to RADL (Random Access Decodable Leading), the picture is treated as a RASL picture in a decoding process.
In his disclosure Wang teaches when the picture includes a subpicture having a NAL unit type equal to RASL and another subpicture having a NAL unit type equal to RADL (Random Access Decodable Leading), the picture is treated as a RASL picture in a decoding process (a picture with mixed RASL_NUT and RADL_NUT is treated as a RASL picture during the decoding process – p.4, section 11a).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wang into the teachings of Wu because it improves the decoding process.
Regarding claim 7 Wu discloses the method according to claim 6. However, fails to explicitly disclose wherein the RASL picture is not output.
In his disclosure Wang teaches wherein the RASL picture is not output (the RASL picture is not output – p.4, section 11a).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wang into the teachings of Wu because it improves the decoding process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482